DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Response to Restriction/Election Requirement filed 15 March 2021 for the application filed 30 September 2019. Claims 1-20 are pending:
Claims 9-20 have been withdrawn without traverse in the reply filed 15 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/738,322 filed 28 September 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-8) and Species A1 and B1 in the reply filed on 15 March 2021 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (Claims 9-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.
Claims 1-8 are allowable. The restriction requirement between Groups 1 (Claims 1-8) and 2 (Claims 9-20), as set forth in the Office action mailed on 05 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05 February 2021 is withdrawn. Claims 9-20, directed to methods of separating organic chloramines and inorganic chloramines from an aqueous solution, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6: “The system of claim 1, wherein the reaction products include [[is ]]a Würster dye” (please note that Claim 1 introduces the plural “reaction products”; alternatively, Claim 1 can be amended as “…the second container contains an aqueous solution containing a reaction product 
Claim 14: “The method of claim 9, wherein the reaction products include [[is ]]a Würster dye” (please note that Claim 9 introduces the plural “reaction products”; alternatively, Claim 9 can be amended as “…the second container contains a reaction product 

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a system and methods for separating organic chloramines and inorganic chloramines from an aqueous solution, e.g., water from a swimming pool or from a public water supply. As is known in the art, water treatment using chlorine-based chemicals typically results in the production of 
The prior art has certainly addressed this issue of undesired chlorine odor/tasting treated water. For example, SAKAI et al. (JP 2994611 B2) discloses the treatment of chlorine-treated swimming pool water through various filters to remove chloramine (abstract); indeed, SAKAI even discloses the use of a hollow fiber tubular membrane for passing swimming pool water. However, the primary treatment means for removing chloramines is an activated carbon bed and does not require the use of a trapping solution and further, the taught tubular membrane is hydrophilic, which is differentiated from the required hydrophobic tubular membrane of the pending claimed invention.
Similarly, the prior art also discloses the use of N,N-diethyl-p-phenylenediamine (DPD) indicator for reaction with chlorine-based compounds. As disclosed by EVTODIENKO et al. (US PGPub 2014/0295568 A1), DPD with potassium iodide reacts with chloramines to produce Wurster dye indicator (p0064); however, the prior art does not seem to teach or suggest the use of such chemicals as trapping agents in systems or methods for removing chloramines from aqueous solutions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777